Citation Nr: 1609757	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  00-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, posttraumatic stress disorder (PTSD), and chronic depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The appellant was associated with the Army National Guard from August 1984 to October 1987 and with the Army Reserve from October 1987 to June 1993 and served on multiple periods of active duty for training. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2000 decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2001, the appellant testified at a personal hearing at the RO.  In June 2003, the appellant testified at a Board hearing at the RO before a Veterans Law Judge.  Transcripts of these proceedings are of record. 

The claim on appeal was initially remanded by the Board in February 2004.  It was denied by the Board in a June 2007 decision.  The appellant appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2009 memorandum decision, vacated the Board's June 2007 decision and remanded the matter back to the Board.  The Board again remanded the matter in February 2010 and denied the claim in January 2015.  The appellant appealed the denial to the Court, which granted a joint motion for remand (joint motion) in September 2015.  Pursuant to the joint motion, the January 2015 Board decision was vacated and the case has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2015 joint motion, a remand is required to afford the Veteran another Board hearing.  


Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing before the Board in accordance with his request.  

The appellant should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


